DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 7/24/2022, claims 1-3, 5-6, 8-13, 15-16 and 18-20 were amended, claims 4 and 14 were cancelled, and no claims were newly introduced. Accordingly claims 1-3, 5-13 and 15-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-3, 5-13, 15-20 are allowed over prior art of record.
Most relevant prior art of record is Burnett (US 20120300952 A1) hereinafter Burnett in view of University Of Pretoria (WO2019092624 A1) hereinafter Pretoria.
Regarding claim 1, Burnette teaches A calibration device for a hearing earpiece (“The disclosure herein relates generally to calibration of acoustic systems and, more particularly, to a clamp system for clamping a headset device into a mount used for calibration of the headset acoustic components.” in ¶[0003]) configured to at least partially protrude into the ear canal of a user (device/headset 99 in Fig. 2 is an ITE type), the calibration device comprising: 
a calibration base (“Section B (116) 16.8 cm” in ¶[0077] and Fig. 17) comprising a calibration insert (headset mount 124” in ¶[0077] and 124 in Fig. 17) , wherein an air chamber is defined between the calibration base and the calibration insert (“The receptacle 15 includes an orifice or hole 16 in the mount (pipe) wall just large enough so that the device 99 fits precisely into the orifice 16, such that a first portion of the device 99 is exposed to a first region adjacent to a first side of the mount and a second portion of the device is exposed to a second region adjacent to a second side of the mount.” in ¶[0038] and 16 in Fig. 2)); and, 
at least one earpiece receiving mechanism defined on the calibration insert (“The clamp system 10 of an embodiment comprises a mount 12 having a receptacle 14.” in ¶[0037] and 10, 12 and 14 in Fig. 1), 
Burnette does not specifically disclose the device further comprising the at least one earpiece receiving mechanism configured to create an sealed connection between given ear piece and the air chamber for calibration, wherein the earpiece receiving mechanism is configured to at least partially receive the given earpiece however,
Since it is known in the art as evidenced by Pretoria for a device to further comprise the at least one earpiece receiving mechanism configured to create an sealed connection between given ear piece and the air chamber for calibration, wherein the earpiece receiving mechanism is configured to at least partially receive the given earpiece in (“The opening 58 is located at one end 64 of the tubular chamber 56 and is sized and shaped so as to allow snug sealing engagement between the insert portion 26 of the monitoring device 10 and the inner walls 66 of the tubular chamber” in Page 18, Lines 12-15), 
Burnette as modified by Pretoria does not specifically disclose the device further comprising wherein the at least one earpiece receiving mechanism comprises a tensioning component, wherein the tensioning component is spring loaded and is configured to hold the given earpiece in the at least one earpiece receiving mechanism during calibration.
The following is the reason for allowance of claim 1:
Burnette alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein the at least one earpiece receiving mechanism comprises a tensioning component, wherein the tensioning component is spring loaded and is configured to hold the given earpiece in the at least one earpiece receiving mechanism during calibration, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2, 3, 5-10 and 15, claims are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12, 13 and 16-20, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654